MEMORANDUM OPINION
 
No. 04-09-00704-CV
 
2003 FORD F-150
PICKUP,
Appellant
 
v.
 
The STATE of
Texas,
Appellees
 
From the 216th
Judicial District Court, Bandera County, Texas
Trial Court No.
9275-04
Honorable N. Keith
Williams, Judge Presiding
 
PER CURIAM
 
Sitting:                        Rebecca Simmons, Justice
                        Steven C. Hilbig, Justice
                        Marialyn Barnard, Justice
 
Delivered and Filed:  January 27, 2010
 
DISMISSED FOR WANT OF PROSECUTION
 
            To date, appellant
has failed to pay the applicable filing fee in this appeal.  Texas Rule of 
 
Appellate Procedure 5 provides,
 
A party who is not
excused by statute or these rules from paying costs must pay—at the time an
item is presented for filing—whatever fees are required by statute or Supreme
Court order.  The appellate court may enforce this rule by any order that is
just.
 
Tex.
R. App. P. 5.
 
            On December
14, 2009, we ordered appellant to either (1) pay the applicable filing fee in
this appeal or (2) provide written proof to this court that appellant is excused
by statute or these rules from paying the filing fee on or before December 29,
2009.  See Tex. R. App. P.
20.1 (providing that party who qualifies as indigent under rule 20 may proceed
with advance payment of costs).  We warned that if appellant failed to respond
within the time provided, this appeal would be dismissed.  See Tex. R. App. P. 42.3(c).
            To
date appellant has failed to pay the filing fee or provide written proof that
he is excused from paying the filing fee.  We, therefore, dismiss this appeal. 
See id.
                                                                                    PER
CURIAM